Order of the Supreme Court, New York County (Myriam J. Altman, J.), entered on or about March 22, 1990, granting petitioner insurer’s petition to permanently stay arbitration, unanimously affirmed, without costs.
Respondent’s failure to file a sworn statement as to a hit- and-run accident under the uninsured motorist endorsement of his insurance policy within 90 days of the happening of the accident vitiates coverage. (Eveready Ins. Co. v Saunders, 149 AD2d 456.) It would be contrary to law for us to ignore and render ineffective these clear and unambiguous notice requirements by adopting respondent’s claim that counsel’s unsworn letter constituted sufficient notice. (See Acorn Ponds v Hartford Ins. Co., 105 AD2d 723, 724.) Concur—Rosenberger, J. P., Wallach, Asch, Kassal and Smith, JJ.